DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 112
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 35 recite “a root portion corresponding to an inlet span of the propeller blades relative to the intake.” It is unclear what “corresponding to an inlet span of the propeller blades relative to the intake” would encompass in light of the specification. There is no definition provided in the specification for “corresponding to an inlet span of the propeller blades relative to the intake” so it is unclear how a root portion corresponds to an inlet span of the propeller blades relative to the intake. 
Claims 25 and 35 recite “relative to propeller blades designed without consideration of the interaction between the propeller and inlet.” The inclusion of 
Claim 33 recites “close enough to beneficially impact.” “beneficially impact” is not defined in the specification. It is unclear what “beneficially impact” would encompass. For examining purposes, an axial distance close enough to beneficially impact the inlet flow performance for the engine is interpreted to refer to any benefit.
Claim 34 recites “conventionally employed minimal operational clearance.” “Conventionally employed” is not defined in the specification. It is unclear what “conventionally employed” would encompass. For examining purposes, a conventionally employed minimal operational clearance will be interpreted to mean any minimal operational clearance.
All other claims are rejected due to their dependence on one of the above rejected claims. 	
Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (hereafter Hall - US 5961067).
Claim 21 recites “an aircraft assembly.” Hall teaches such an aircraft assembly, as will be shown.
Hall teaches (Figs. 5-8) an aircraft assembly comprising: 
an engine (100) having an intake (118) with an upstream lip and an output shaft (104); and 
a propeller assembly (124) coupled to the output shaft and comprising propeller blades (128) radially extending from a spinner (126), wherein the propeller blades extend from a root to a tip, with a root portion (see Fig. 5) corresponding to an inlet span (50b) of the propeller blades relative to the intake and an intermediate portion (see Fig. 5) located between the root portion and the tip. 
Claim 21 further recites “a trailing edge thickness.” The claim is silent as to how the trailing edge thickness is measured, and the specification does not provide a definition. As shown in Applicant’s figure 4 below, the trailing edge thickness is measured some axial distance, annotated A, before the actual trailing edge of the airfoil. 

    PNG
    media_image1.png
    274
    277
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    5
    9
    media_image2.png
    Greyscale

Applicant Annotated Fig. 5
Therefore, Hall teaches (Fig. 5-8) wherein the propeller blades have a trailing edge thickness along the root portion that is greater than 10% of the maximum propeller thickness (see Figs. 6-8, depending on where one measures the trailing edge thickness, Hall would teach this feature).
Regarding Claim 22, Hall teaches (Figs. 5-8) the aircraft assembly of claim 21 wherein the trailing edge thickness is greater than 30% of the maximum propeller thickness (see Figs. 6-8, depending on where one measures the trailing edge thickness, Hall would teach this feature).
Regarding Claim 23, Hall teaches (Figs. 5-8) the aircraft assembly of claim 22 wherein the trailing edge thickness is greater than 45% of the maximum propeller thickness (see Figs. 6-8, depending on where one measures the trailing edge thickness, Hall would teach this feature).
Regarding Claim 31, Hall teaches (Figs. 5-8) the aircraft assembly of claim 21 wherein the propeller blades having a trailing edge, which is spaced an axial distance from the intake (52t’, 52m’, and 52b’).
Regarding Claim 32, Hall teaches (Figs. 5-8) the aircraft assembly of claim 31 wherein the axial distance is greater than a minimal operational distance (see Fig. 5).
Regarding Claim 33, Hall teaches (Figs. 5-8) the aircraft assembly of claim 32 wherein the axial distance is far enough from the intake to reduce noise and/or flow separation associated with the propellers, while close enough to beneficially impact the inlet flow performance for the engine (see abstract).
Regarding Claim 34, Hall teaches (Figs. 5-8) the aircraft assembly of claim 33 wherein the axial distance is greater than a conventionally employed minimal operational clearance (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Wainauski et al. (hereafter Wainauski – US 4519746).
Regarding Claim 24, Hall teaches (Figs. 5-8) the aircraft assembly of claim 23. However, Hall does not teach the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades.
Wainauski teaches an aircraft assembly comprising a propeller assembly comprising propeller blades (see Fig. 3) having a root portion (430) along an inlet span, wherein the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades (see Fig. 3). 
Wainauski further teaches that providing such a trailing edge defines a trailing suction surface portion which exhibits a gradual pressure recovery thereby minimizing separation of flow from the suction surface (col. 2, ln. 35-39).
It would have been obvious to apply the teachings of Wainauski to the propeller assembly of Hall to have the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades, as both references and Applicant’s invention are directed to propeller assemblies. Doing so would result in minimizing separation of flow from the suction surface, as recognized by Wainauski.

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Howard (US 2345047).
Regarding Claim 25, Hall teaches (Fig. 5-8) the aircraft assembly of Claim 21.
However, Hall does not teach the propeller aerodynamic loading distribution comprises a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.
Howard teaches (Fig. 5) a propeller aerodynamic loading distribution comprising a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.
Howard further teaches it is advantageous to have such an aerodynamic loading distribution in order to minimize torques on the propellers (page 1, col. 2, ln. 29-51) so that the aerodynamic loads do not interfere with the pitch change mechanism of the propeller assembly (page 1, col. 2, ln. 10-20).
It would have been obvious to a person having ordinary skill in the art to apply the teachings of Howard to the propeller assembly of Hall to have a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.  Doing so would result in safer pitch change mechanism operation, as recognized by Howard. 
Regarding Claim 26, Hall, as modified with Howard in Claim 25 above, teaches (Howard Fig. 5) the aircraft assembly of claim 25 wherein the aerodynamic loading distribution comprises a peak loading located within the intermediate portion (see Fig. 5).
Regarding Claim 27, Hall, as modified with Howard in Claim 25 above, teaches (Howard Fig. 5) the aircraft assembly of claim 26 wherein the peak loading is located radially beyond a halfway point of the normalized radius R/RT for the propeller blades (see Fig. 5).
Regarding Claim 28, Hall, as modified with Howard in Claim 25 above, teaches (Howard Fig. 5) the aircraft assembly of claim 27 wherein the aerodynamic loading distribution comprises an unloading at the tip (see Fig. 5).

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Fink (GB 858706).
Regarding Claim 29, Hall teaches (Fig. 5) the aircraft assembly of Claim 21. However, Hall does not teach the propeller spinner has a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades.
Fink teaches (Figs. 1-3), a propeller assembly having a spinner (12) having a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades (see formula on page 2), the reducing rate 
Fink further teaches that having such a spinner shape can significantly reduce drag and allow operation at higher Mach numbers (page 2, col. 2, ln. 106-116). 
It would have been obvious to apply the teachings of Fink to the propeller assembly of Hall to have the propeller spinner with a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades, the reducing rate configured to reduce, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake, as both references and Applicant’s invention are directed to propeller assemblies. Doing so would result in reduced drag, as recognized by Fink.
Regarding Claim 30, Hall, as modified with Fink in Claim 29 above, teaches (Fink Figs. 1-3) the aircraft assembly of claim 29 wherein the reducing rate reduces, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake (page 2, col. 2, ln. 106-116).

Claims 35, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Howard, and further in view of Fink. 
Claim 35 recites “an aircraft assembly.” Hall teaches such an aircraft assembly, as will be shown.
Hall teaches (Figs. 5-8) an aircraft assembly comprising: 
an engine (100) having an intake (118) with an upstream lip and an output shaft (104); and 
a propeller assembly (124) coupled to the output shaft and comprising propeller blades (128) radially extending from a spinner (126), wherein the propeller blades extend from a root to a tip, with a root portion (see Fig. 5) corresponding to an inlet span (50b) of the propeller blades relative to the intake and an intermediate portion (see Fig. 5) located between the root portion and the tip. 
wherein the propeller blades having a trailing edge, which is spaced an axial distance from the intake (52t’, 52m’, and 52b’),
wherein the axial distance is greater than a minimal operational distance (see Fig. 5).
Claim 35 further recites “a trailing edge thickness.” The claim is silent as to how the trailing edge thickness is measured, and the specification does not provide a definition. As shown in Applicant’s figure 4 below, the trailing edge thickness is measured some axial distance, annotated A, before the actual trailing edge of the airfoil. A trailing edge thickness is therefore interpreted to mean a thickness towards the trailing edge.
Therefore, Hall teaches (Fig. 5-8) wherein the propeller blades have a trailing edge thickness along the root portion that is greater than 10% of the maximum propeller 

However, Hall does not teach the propeller aerodynamic loading distribution comprises a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.
Howard teaches (Fig. 5) a propeller aerodynamic loading distribution comprising a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.
Howard further teaches it is advantageous to have such an aerodynamic loading distribution in order to minimize torques on the propellers (page 1, col. 2, ln. 29-51) so that the aerodynamic loads do not interfere with the pitch change mechanism of the propeller assembly (page 1, col. 2, ln. 10-20).
It would have been obvious to a person having ordinary skill in the art to apply the teachings of Howard to the propeller assembly of Hall to have a reduced load, on average, at a root of the propeller blades, and an increased load, on average, at an intermediate portion of the propeller blades relative to propeller blades designed without consideration of the interaction between the propeller and inlet.  Doing so would result in safer pitch change mechanism operation, as recognized by Howard. 


Fink teaches (Figs. 1-3), a propeller assembly having a spinner (12) having a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades (see formula on page 2), the reducing rate configured to reduce, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake (page 2, col. 2, ln. 106-116).
Fink further teaches that having such a spinner shape can significantly reduce drag and allow operation at higher Mach numbers (page 2, col. 2, ln. 106-116). 
It would have been obvious to apply the teachings of Fink to the propeller assembly of Hall to have the propeller spinner with a reducing rate of radial growth between a leading edge and the location of maximum propeller blade thickness followed by an increasing rate of radial growth through to the trailing edge defined by the propeller blades, the reducing rate configured to reduce, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake, as both references and Applicant’s invention are directed to propeller assemblies. Doing so would result in reduced drag, as recognized by Fink.

Regarding Claim 36, Hall, as modified in Claim 35 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 35 wherein the trailing edge thickness is greater than 30% of the maximum propeller thickness (see Figs. 6-8, depending on where one measures the trailing edge thickness, Hall would teach this feature).
Regarding Claim 38, Hall, as modified in Claim 35 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 36 wherein the aerodynamic loading distribution comprises a peak loading located within the intermediate portion (see Fig. 5).
Regarding Claim 39, Hall, as modified in Claim 35 above, teaches (Hall Figs. 5-8) the aircraft assembly of claim 36 wherein the peak loading is located radially beyond a halfway point of the normalized radius R/RT for the propeller blades (see Fig. 5).
Regarding Claim 40, Hall, as modified with Fink in Claim 35 above, teaches (Fink Figs. 1-3) the aircraft assembly of claim 39 wherein the reducing rate reduces, on average, aerodynamic momentum losses for the propeller assembly based on the interaction between the propeller assembly, the spinner and the intake (page 2, col. 2, ln. 106-116).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Howard, and further in view of Fink, and further in view of Wainauski.
Regarding Claim 37, modified Hall teaches (Hall Figs. 5-8) the aircraft assembly of claim 36. However, Hall does not teach the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades.
Wainauski teaches an aircraft assembly comprising a propeller assembly comprising propeller blades (see Fig. 3) having a root portion (430) along an inlet span, 
Wainauski further teaches that providing such a trailing edge defines a trailing suction surface portion which exhibits a gradual pressure recovery thereby minimizing separation of flow from the suction surface (col. 2, ln. 35-39).
It would have been obvious to apply the teachings of Wainauski to the propeller assembly of Hall to have the trailing edge thickness decreases in the radial direction at least along an inlet span of the propeller blades, as both references and Applicant’s invention are directed to propeller assemblies. Doing so would result in minimizing separation of flow from the suction surface, as recognized by Wainauski.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745